UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

WILLIAM RONNIE ROMINES, a/k/a
                                                                       No. 96-4838
William Ronnie Mikels, a/k/a
Ronnie William Mikels, a/k/a
William Ronnie Romine, a/k/a
Ronnie Ramine,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James C. Turk, District Judge.
(CR-95-52-A)

Submitted: January 30, 1998

Decided: March 13, 1998

Before WILKINS and MOTZ, Circuit Judges, and HALL,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Daniel R. Bieger, COPELAND, MOLINARY & BIEGER, P.C.,
Abingdon, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Rick A. Mountcastle, Assistant United States Attor-
ney, Abingdon, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Ronnie Romines appeals his jury convictions of one count
of kidnapping in violation of 18 U.S.C. § 1201(a)(1) (1994), one
count of interstate violation of an order of protection in violation of
18 U.S.C. § 2262(a)(2) (1994), and one count of interstate transporta-
tion of a stolen motor vehicle in violation of 18 U.S.C. § 2312 (1994).
We affirm.

Romines first contends that the evidence was insufficient to sup-
port his conviction of kidnapping his estranged wife, Shannon
Romines. To support a conviction, "the evidence, when viewed in the
light most favorable to the government, must be sufficient for a ratio-
nal trier of fact to have found the essential elements of the crime
beyond a reasonable doubt." United States v. Brewer, 1 F.3d 1430,
1437 (4th Cir. 1993). Circumstantial as well as direct evidence is con-
sidered, and the government is given the benefit of all reasonable
inferences from the facts proven to those sought to be established.
United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

To sustain a conviction under the federal kidnapping statute, the
Government must establish four essential elements:"1) the transpor-
tation in interstate commerce; 2) of an unconsenting person who is;
3) held for ransom, reward or otherwise, and 4) the acts were commit-
ted knowingly and willingly." United States v. Osborne, 68 F.3d 94,
100 (5th Cir. 1995). Romines maintains that the prosecution presented
insufficient evidence at trial to support his conviction for kidnapping
because it failed to show that the victim was taken against her will or
that Romines held the victim for "ransom, reward or otherwise." This
contention is meritless because the evidence disclosed Romines'
motive for holding his estranged wife and amply supports the jury's
finding that she did not consent to go with him. 1
_________________________________________________________________
1 We note that our decision in United States v. Childress, 26 F.3d 498
(4th Cir. 1994), may cast doubt on whether the prosecution was required

                    2
The evidence at trial disclosed that on November 1, 1995, several
months after the couple separated, Romines appeared at his wife's
residence following a heated argument over the telephone in which he
had become abusive. When his wife, who was outside on a porch,
attempted to enter the house with the couple's two year-old baby,
Romines grabbed her by the hair to prevent her from closing the door.
Romines then followed his wife and child into the house and into a
back bedroom, where a struggle ensued as his wife tried to push
Romines out of the room. Romines beat his wife, blackening both of
her eyes. He then picked up the baby and headed to the front door
with his wife following behind.

The victim testified she tried to hit Romines with a glass object but
missed. Romines then told her to put on her shoes so they could leave.
After a heated exchange, Romines choked his wife until she urinated
on herself and nearly lost consciousness, telling her that he could kill
her if he wanted. At some point while he was in the house, Romines
went to his wife's parents' bedroom and took the keys to her recently
leased Mazda 626. As they left the house, the victim attempted to run
away with the baby. However, Romines took the baby from her and
put him in her car. The victim testified that she got into the car
because he had the baby and because she believed she did not have
a choice. In the car, Romines took out a pocket knife and cut the side
of the car's seat, remarking "See how sharp it is."

Romines drove his wife and baby out of Knoxville, Tennessee, on
the interstate highway and made at least four stops. He first stopped
to call his sister and asked her to pick up some clothes and personal
items for the victim. He also allowed his wife to call her mother, but
forced her to give a false location and say that she was with Romines
willingly. Following Romines' instructions, his wife also told her
mother that she intended to stop the divorce proceedings and rescind
_________________________________________________________________

to prove the motivation of the kidnapping as an element of the offense.
Id. at 502-03 n.3. We need not address that here, however, as the evi-
dence was sufficient to support a finding that Romines held his wife in
an attempt to coerce her to stop divorce proceedings, rescind an order of
protection, and reconcile with him.

                    3
the order of protection. The victim testified that she said these things
because she was afraid of Romines.

At the second stop, Romines forced the victim to call her attorney
and tell him she no longer wanted a divorce. At the third stop,
Romines called his sister, who reported that the police were at his
wife's house. Romines told the victim to call her father, a police offi-
cer, to have him call off the police. At the fourth stop, still in Tennes-
see, Romines allowed the victim to go into a truck stop to buy a map
and to obtain directions to a WalMart while he kept the baby in the
car. He then caught her trying to pass her father's phone number to
a clerk and eventually forced her back to the vehicle by threatening
to kill their baby. Although Romines had promised to take his wife
to a McDonald's to meet her father, he drove away in the opposite
direction, crossing the state line into Virginia. State troopers then
stopped the vehicle. However, Romines pulled away as the troopers
approached. After a high speed chase, Romines fled on foot and was
finally apprehended.

In challenging the sufficiency of the evidence of kidnapping,
Romines cites evidence of a note his wife wrote during the kidnap-
ping in which she promised not to put him in jail and stated that she
had left with him willingly and later changed her mind. This chal-
lenge is meritless, however, because the victim testified at trial that
she wrote the note under duress and to convince Romines to release
her and the baby. Accordingly, we conclude that the facts disclosed
at trial support the jury's finding that Romines kidnapped his wife
against her will in order to coerce her to stop divorce proceedings,
rescind the order of protection, and resume their married life.

Romines next challenges the sufficiency of the evidence to sustain
his conviction of interstate violation of a protective order. To support
a conviction for interstate violation of a protective order, the prosecu-
tion must show that (1) Romines caused the victim to cross a State
line, (2) by force, coercion, duress, or fraud, and (3) in the course or
as a result of that conduct he intentionally committed an act that
injured the victim, (4) in violation of a valid order of protection issued
by a State. See 18 U.S.C. § 2262(a)(2) (1994).

                     4
Romines first argues that the evidence is insufficient because the
victim testified that she willingly left with Romines. This argument
is without merit, as the evidence clearly supports a finding that the
victim went with Romines because he had their son and she feared for
his safety. Second, Romines contends that the prosecution's case
lacked evidence that any violence occurred in Virginia or that
Romines had any intention of harming his wife in Virginia. We find
this contention lacking in merit as well. As the Government points
out, the plain language of the statute makes it clear that there is no
requirement that the victim be harmed in Virginia. Rather, the evi-
dence presented by the prosecution was sufficient to show that
Romines injured the victim in the course of forcing her to cross from
Tennessee into Virginia, by beating, choking, and threatening her and
her son with violence.2

Romines next takes issue with his conviction for interstate trans-
portation of a stolen motor vehicle. To sustain a conviction for this
offense, the Government must show that (1) there was a stolen motor
vehicle, (2) that Romines knew it was stolen, and (3) that he trans-
ported it in interstate commerce. United States v. Chorman, 910 F.2d
102, 110 (4th Cir. 1990). Romines contends that the vehicle was not
stolen because, under Tennessee law, a husband cannot steal his
wife's property. We reject this contention, as the evidence showed
that the victim leased the vehicle in her name only after the couple
separated. The evidence was otherwise sufficient to sustain the con-
viction.

Finally, Romines maintains that the vehicle could not have been
stolen because the evidence was insufficient to establish that the vic-
tim was taken against her will. We reject this contention because the
evidence was sufficient to show that the victim did not willingly leave
_________________________________________________________________
2 The order of protection in question was entered by agreement of the
parties on August 31, 1995, and enjoins Romines from abusing or threat-
ening to abuse his wife or committing any acts of violence against her.
In his brief, Romines tangentially mentions his challenge below to the
validity of the order because of a clerical error on page two which would
show the order to have expired the day before it was entered. We find
that adequate evidence established the order of protection in question
was valid at the time of the offense.

                    5
with Romines. We therefore affirm Romines' convictions and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid in the decisional process.

AFFIRMED

                    6